DETAILED ACTION
Claims 1-19 are presented for examination, wherein claims 9-19 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 16, 2020.
The traversal is on the grounds that “(1) there are overlapping or related technical features among the six groups of claims and (2) there would be no undue burden on the Examiner to examine all six groups of claims” (Remarks, at 2:4).
This is not found persuasive because the common technical features are not special technical features, since the elements are taught in the art, and therefore are not so linked as to form a single general inventive concept under PCT Rule 13.1. See the November 16, 2020 restriction requirement and infra.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, the preamble limitation “undercoat layer” in “undercoat layer for an energy storage device” is unclear whether it requires (1) only the claimed layer, (2) a current collector substrate, (3) an active material coat layer, or (4) both a current collector substrate and an active material coat layer. See e.g. instant specification, at e.g. ¶¶ 0001-12, 16, and 41.
For purposes of examination, said claims are interpreted to require only one layer—the claimed layer—and not a current collector substrate nor an active material coat layer since said preamble limitation “layer” is a non-plural, singular layer and nothing in the independent or dependent claims require any further structure(s).
Regarding claim 3, said claim depends from claim 2, wherein claim 2 claims “the layer has a thickness of from 1 to 140 nm” (emphasis added), so claim 3 has an antecedent basis issue with its limitation “a thickness” in “the layer has a thickness of from 30 to 80 nm” (emphasis added).
Correction of claim 3 is respectfully required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 2013/073906).
Regarding independent claim 1, Takano teaches a positive electrode for a non-aqueous electrolyte secondary battery, said positive electrode (e.g. item 1) including a current collecting base material (e.g. item 10), an anchor layer (e.g. item 12) provided on layer for an energy storage device,” alternatively the preamble limitations “undercoat” and “for an energy storage device” are severably interpreted to be merely intended use, e.g. MPEP § 2111.02, wherein:
Takano teaches said anchor layer improves conduction between said current collecting base material and said positive electrode active material layer, resulting in improved charge-discharge characteristics and large current conduction, wherein said anchor layer contains a conductive material that secures the conductivity of the current collecting base material, smoothly transferring electrons to the positive electrode active material, while preventing a chemical reaction during charging and discharging;
said anchor layer may be formed of any of the following four aspects: (1) a layer of a granular conductive carbon material and a fluorine-containing polymer material, (2) a layer of an inorganic conductive material, (3) a layer of metal fiber material, and (4) a layer of conductive carbon fiber material and fluorine-containing polymer material  (e.g. ¶0016), wherein 
in aspect (1), said layer of a granular conductive carbon material and a fluorine-containing polymer material has a thickness of preferably 1 mm or less, particularly preferably 200 nm or less from a viewpoint of conductivity (e.g. ¶¶ 0016 and 20);
in aspect (2), said layer of an inorganic conductive material has a thickness of preferably 1 mm or less, and particularly preferably 100 nm or less from a viewpoint of conductivity, wherein said inorganic conductive material may be indium tin oxide (ITO), ZnO, and TiO2 of the p-type (e.g. ¶¶ 0016 and 21);

in aspect (4), said layer of conductive carbon fiber material and fluorine-containing polymer material has a thickness of preferably 1 mm or less, and particularly preferably 200 nm or less from the viewpoint of conductivity, wherein said carbon fiber-based conductive material may be carbon nanotubes and carbon nanofibers (e.g. ¶¶ 0016, 23, and 25),
said aspects severably overlapping and reading on the limitation “layer is characterized by having a thickness of from 1 to 200 nm,” MPEP § 2144.05(I).
In the alternative, Takano indicates the thickness of the anchor layer is result-effective on the conductivity of the electrode, so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said anchor layer to within the claimed range, e.g. MPEP § 2144.05(II).
Regarding claims 2-3, Takano teaches the anchor layer of claim 1, wherein its thickness may be 1 mm or less, 200 nm or less, and 100 nm or less (e.g. supra), reading on “the layer has a thickness of from 1 to 140 nm” (claim 2) and “(the layer has a thickness of from 30 to 80 nm” (claim 3), e.g. MPEP § 2144.05(I).
In the alternative, Takano indicates the thickness of the anchor layer is result-effective on the conductivity of the electrode (e.g. supra
Regarding claims 4-6, Takano teaches the anchor layer of claim 1, wherein said anchor layer may be formed of a layer of conductive carbon nanotube material and fluorine-containing polymer material  (e.g. supra), reading on “the layer comprises an electrically conductive material” (claim 4); “the conductive material includes one or more selected from the group consisting of carbon black, ketjen black, acetylene black, carbon whiskers, carbon nanotubes, carbon fibers, natural graphite, synthetic graphite, titanium oxide, ITO, ruthenium oxide, aluminum and nickel” (claim 5); and, “the conductive material includes carbon nanotubes” (claim 6).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 2013/073906), as provided supra, in view of Shibano et al (US 2015/0228982).
Regarding claim 7, Takano teaches the anchor layer of claim 1, as provided supra, wherein said anchor layer applied onto said current collecting base material as an ink in which said conductive material is dispersed in a solvent, coated onto said current collecting base material, and dried to remove said solvent, wherein carbon nanotubes are particularly preferable in view of its conductivity and dispersibility (e.g. ¶¶ 0019, 23-24, 26, 40-53, 72, and 77), but does not expressly teach the limitation “the layer further comprises a dispersant.”
However, Shibano teaches a composite current collector for secondary batteries such as lithium ion secondary batteries, said composite current collector including a current-collecting substrate and a binding layer having excellent electrical conductivity applied thereon, wherein an active material layer is formed on said electrically conductive binding layer of said composite current collector; wherein said binding layer is applied as a dispersion of carbon nanotubes to said current-collecting substrate by e.g. 
As a result, it would have been obvious to use the dispersant of Shibano in the ink of Takano in order to ensure the conductive material in said anchor layer is uniformly dispersed in the ink and further to improve the adhesive ability of said anchor layer, reading on said limitation.
Regarding claim 8, Takano as modified teaches the anchor layer of claim 7, wherein said anchor layer includes said dispersant with highly-branched polymers containing triarylamine structures as branch points, reading on “the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer.”
    
        
            
                                
            
        
    

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982).
Regarding independent claim 1, Shibano teaches a composite current collector for secondary batteries such as lithium ion secondary batteries, said composite current collector including a current-collecting substrate and a binding layer having excellent electrical conductivity applied thereon, wherein an active material layer is formed on said electrically conductive binding layer of said composite current collector (e.g. ¶¶ 0001, 16-17, and 22-24), reading on “undercoat layer for an energy storage device,” alternatively the preamble limitations “undercoat” and “for an energy storage device” are severably interpreted to be merely intended use, e.g. MPEP § 2111.02, wherein:

In the alternative, Shibano indicates the thickness of the binding layer is result-effective on the internal resistance of said binding layer, so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said binding layer to within the claimed range, e.g. MPEP § 2144.05(II).
Regarding claims 2-3, Shibano teaches the binding layer of claim 1, wherein its thickness is preferably 0.05 to 10 μm (e.g. supra), reading on “the layer has a thickness of from 1 to 140 nm” (claim 2) and “(the layer has a thickness of from 30 to 80 nm” (claim 3), e.g. MPEP § 2144.05(I).
In the alternative, Shibano indicates the thickness of the binding layer is result-effective on the internal resistance of said binding layer (e.g. supra), so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said binding layer to within the claimed range, e.g. MPEP § 2144.05(II).
Regarding claims 4-8, Shibano teaches the binding layer of claim 1, wherein said binding layer is formed from a dispersion comprised of carbon nanotubes, dispersant, and solvent, wherein said dispersion is applied to said current-collecting substrate by e.g. inkjet, spray coating, or casting; and, wherein said dispersant comprises highly-branched polymers containing triarylamine structures as branch points (e.g. ¶¶ 0001, 16-17, 24, and 40-43), reading on “the layer comprises an electrically conductive material” (claim 4); “the conductive material includes one or more selected from the group consisting of carbon black, ketjen black, acetylene black, carbon whiskers, carbon nanotubes, carbon dispersant” (claim 7); and, “the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer” (claim 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723